Citation Nr: 1823040	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO. 13-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision, in which the RO, inter alia, denied service connection for left ear hearing loss.  In February 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the RO accepted as a timely-filed substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals), signed in October 2012 (which appears to have been initially received, through his representative, in November 2012).

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  During the Board hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  

In July 2015 and October 2016, the Board, inter alia,  remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the Appeals Management Center (AMC) continued to deny the service connection claim (as reflected in the February 2016 and October supplemental SOC (SSOC)) and returned this matter to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.





FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing results conducted in conjunction with the Veteran's June 1981 entrance examination reflect high frequency hearing loss at 6000 Hz;   therefore, he is not entitled to a presumption of soundness as to left ear hearing loss.

3.  Competent, probative etiology opinions of record weigh against finding that the Veteran's pre-existing  left ear hearing loss was permanently aggravated beyond the natural progression of the disability during service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C. §§ 1101, 1131. 1132, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a May 2011 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the current claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was awarded-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As the September 2011 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the May 2011 letter, this letter meets the VCAA's content and timing of notice requirements.

Also, consistent with applicable duty to assist provisions of the VCAA, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA treatment records, and reports of VA examination and opinion.  Also of record and considered in connection with the claim is the transcript of the May 2015 Board hearing, along with various written statements from the Veteran and his representative.  The Board finds that no further action to develop the claim herein decided, prior to appellate consideration, is required.

As for the May 2015 Board hearing, the Veteran was provided the opportunity to orally set forth his contentions before the undersigned VLJ.  During the hearing, the undersigned identified the issue on appeal.  Pertinent to this issue, testimony was elicited from the Veteran regarding the nature and etiology of his left ear hearing loss.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's July 2015 and October 2016 remands.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the Board's July 2015 and October 2016 remands, pertinent to the claim for service connection herein decided, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and to schedule the Veteran for an audiological examination and to obtain a VA audiology opinion.  In response, updated VA treatment records were obtained, and the AOJ sent a letter to the Veteran requesting information concerning outstanding private (non-VA) record; no additional records or authorization to enable VA to obtain any such records was received in response.  Also, in January 2016 a VA audiology examination was conducted and in October 2016 an addendum opinion was obtained.  On each occasion, following the receipt of additional evidence, the AOJ again adjudicated the claim, as directed, followed by a period for response, before the claim was returned to the Board.  

Accordingly, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran claims that his left ear hearing loss is due to acoustic trauma that he sustained during his military service, as he was regularly exposed to gunfire and Howitzers.  See May 2015 Board hearing transcript.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. §  1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, in order to establish service connection on a direct basis, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from service, then it is presumed to have been incurred during service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system, and therefore a chronic disease subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

With chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent legal authority also provides that a veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. § 1132. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the results of audiometric testing conducted in conjunction with the Veteran's  June 1981 enlistment examination reflect that the Veteran had impaired hearing of the left ear-even though  those results do not establish left ear hearing loss meeting the threshold requirements for a hearing disability for VA purposes at enlistment.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  To this end, the report of the  Veteran's June 1981 enlistment examination documents the examiner's statement that pure tone thresholds in the left ear at 1000, 2000, 3000, 4000, and 6000 Hz  were 10, 10, 15, 10, and 20 decibels (dB), respectively.  However, the actual audiogram documenting the actual results of such testing reflect  the same reported  pure tone thresholds at 1000 to 4000 Hz; however, the pure tone threshold at 6000 Hz was 30 dB.  Accordingly, notwithstanding the examiner's report, some high frequency left ear hearing loss was demonstrated at enlistment.  As such, the presumption of soundness with respect to left ear hearing loss does not attach.  See 38 U.S.C. § 1132; 38 C.F.R. § 3.304(b).  

Where, as here, a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153.

To trigger the presumption of aggravation, the Veteran must simply show, via evidence of record, that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran establishes such a showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

Therefore, the remaining question is whether the pre-existing left hearing loss was aggravated during service.

The Veteran's DD Form- 214 lists his military occupational specialty (MOS) as a tactical satellite/microwave system operator.  On the Veteran's May 1988 separation examination, audiometric testing revealed that  pure tone 1hresholds in the left ear at 1000, 2000, 3000, 4000, and 6000 Hz were 5, 10, 15, 5, and 30 dB, respectively.  The audiogram included with the Veteran's May 1988 separation examination report notes that he was routinely exposed to hazardous noise.

Post service, the Veteran was afforded VA audiology examination in August 2011;at that time, audiometric testing revealed normal hearing in the left ear for VA purposes.  The VA examiner opined that the Veteran's left ear hearing loss is not related to his military service, to include his in-service noise exposure.  The examiner noted that the Veteran had pre-existing left ear hearing loss at 6000 Hz.  Furthermore, in support of the opinion, the examiner cited to medical literature (Noise and Military Service-Implications for Hearing Loss and Tinnitus) that finds that noise induced hearing loss occurs immediately and that "there is no scientific support for delayed onset [of noise induced hearing loss within] weeks, months, or years, after the exposure.  The audiologist clearly o stated that there is no evidence of aggravation of his pre-existing left ear hearing loss during service .  Although the audiologist went on to identify  possible etiologies of the Veteran's  current left ear hearing loss as  occupational noise exposure, HIV, and nicotine, he also indicated that that "it would be speculative to allocate a portion of his current hearing loss in the left ear to each of these etiologies."

An April 2015 private record reflects that R.A., M.D., opined that the Veteran had high frequency sensorineural hearing loss that" more likely than not is related to his service in the US Army".  No rationale was provided for the opinion.  The physician noted only that the Veteran's MOS and that he was exposed to loud generators during service and that following service the Veteran worked at a cable TV installation company and as a prison guard. 

A January 2016 VA examination report with an October 2016 addendum opinion document testing results demonstrating left ear hearing loss for  VA purposes.  However, the audiologist opined that the Veteran's left ear hearing loss was not caused or aggravated by his military service.  The VA audiologist indicated that the Veteran's left ear hearing loss pre-existed his military service and that there was no aggravation of such he pre-existing hearing loss during service.  The audiologist explained that the Veteran's June 1981 enlistment examination report and the associated audiogram showed "pre-existing mild hearing loss at 6000 Hz in the left ear."  Moreover the audiologist noted "that there was a discrepancy on what was transcribed on the report of Medical Evaluation Form 88 compared to the true audiometric results" from the audiogram.  Additionally, the audiologist indicated that the separation hearing exam showed mild hearing "loss (30 dB) at 6000 Hz in the left ear."  The audiologist stated that thus, there was no significant threshold shift in the left ear.  The audiologist also commented on R.A., M.D.,'s April 2015 opinion associating the Veteran's left ear hearing loss to his military service, noting that no rationale for the opinion was provided.  The VA audiologist concluded that the Veteran's hearing left ear hearing loss "is more consistent with the natural progression of his pre-existing hearing that was present in 1981."

The Board finds that the record fails to establish by competent, probative evidence, that pre-existing left ear hearing loss was aggravated during service.

As indicated, although the Veteran's STRs note that  he was exposed to hazardous noise, there is no indication that there was an increase in left ear hearing loss during his active service; on audiometric testing, all of his pure tone thresholds in the left ear remained the same at both enlistment and separation.  Therefore, no increase in Veteran's left ear hearing impairment was demonstrated during service, and the presumption of aggravation does not attach.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b).

Furthermore, there is otherwise no evidence to support a finding that the Veteran's left ear hearing loss increased in severity, or was otherwise aggravated, during  service.  Post service, the earliest reference to  left ear hearing loss was in connection with the claim for service connection, and the first indication that the Veteran now meets the  requirements to establish current  left ear hearing loss disability (per  38 C.F.R. § 3.385) was in  January 2016.  Moreover, competent, probative etiology opinions of record weigh against a finding of in-service aggravation.  
 
First addressing the positive opinion of record, the April 2015 private opinion from R.A., MD, the Board finds that such opinion is of probative value, as the opinion was vague, the physician did not address the evidence of pre-existing left ear hearing loss, and only referenced only the Veteran's MOS and reiterated that he was exposed to loud generators during service; no actual rationale for the conclusion that the Veteran's hearing loss and service were "related". . See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight). 

By contrast, the Board finds that the negative opinions of record provided by VA audiologists in 2011 and 2016-to  the effect that the Veteran had  pre-existing left ear hearing loss that was not aggravated during service-are accorded significant probative weight, as each audiologist provided a detailed rationale, to  include citation to STRs and, in 2011, medical literature-for the conclusions reached, and those opinions are consistent with, and  based on an accurate characterization of, the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.".)  Nieves, 22 Vet. App.at 304  (holding that most of the probative value of an opinion comes from its reasoning).  Accordingly, the competent, probative evidence on the question of whether there exists a medical nexus between current left ear loss disability and service weighs against the claim.  

In addition to the medical evidence discussed above, the Board has considered the Veteran's own assertions, but finds that such assertions do no provide persuasive support for the claim.  While the Veteran is certainly is competent to report matters within his own personable knowledge, such as  his symptoms experienced, he lacks the medical training and expertise to competently opine on complex medical matters, such as whether his pre-existing mild (and possibly, imperceptible) left ear hearing loss was aggravated during service.  See 3838 C.F.R. § 3.159; Jandreau,  492 F. 3d  at 1372 ; Layno v. Brown, 6 Vet. App. 465 (1994).  Hence, the Veteran's lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at  53-56.



ORDER

Service connection for left ear hearing loss is denied




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


